     Case 4:20-cv-00281-RSB-CLR Document 1 Filed 11/11/20 Page 1 of 30




                        In the United States District Court
                       For the Southern District of Georgia
                                Savannah Division
Rebecca Brooks, Stuart Abel, III, James
Martin, III, and Nicole Martin,

                               Plaintiffs,
     v.
Thomas Mahoney III, in his official ca-
pacity as Chairman of the Chatham County
Board of Elections, Marianne Heimes, in
her official capacity as a Board Member of
the Chatham County Board of Elections,
Malinda Hodge, in her official capacity as
a Board Member of the Chatham County          Case No.:
Board of Elections, Antwan Lang, in his
official capacity as a Board Member of the
Chatham County Board of Elections, Deb-
                                              Verified Complaint for
bie Rauers, in her official capacity as a     Declaratory and Injunctive Relief
Board Member of the Chatham County
Board of Elections, Samuel E. Tillman, in
his official capacity as the Chairman of the
DeKalb County Board of Registrations and
Elections, Anthony Lewis, in his official
capacity as a Member of the DeKalb
County Board of Registrations and Elec-
tions, Susan Motter, in her official capacity
as a Member of the DeKalb County Board
of Registrations and Elections, Dele
Lowman Smith, in her official capacity as
a Member of the DeKalb County Board of
Registrations and Elections, Becky Vu, in
her official capacity as a Member of the
DeKalb County Board of Registrations and
Elections, Mary Carole Cooney, in her
official capacity as Chairperson of the
Fulton County Registration and Elections
Board, Vernetta Keith Nuriddin, in her
official capacity as Vice Chair of the Fulton
County Registration and Elections Board,
Kathleen Ruth, in her official capacity as a


                                             1
     Case 4:20-cv-00281-RSB-CLR Document 1 Filed 11/11/20 Page 2 of 30




Member of the Fulton County Registration
and Elections Board, Aaron Johnson, in
his official capacity as a Member of the
Fulton County Registration and Elections
Board, Mark Wingate, in his official ca-
pacity as a Member of the Fulton County
Registration and Elections Board, Carol
Wesley, in her official capacity as Chair of
the Clayton County Board of Elections and
Registration, Dorothy Foster Hall, in her
official capacity as Vice Chair of the Clay-
ton County Board of Elections and Regis-
tration, Patricia Pullar, in her official ca-
pacity as a Member of the Clayton County
Board of Elections and Registration,
Darlene Johnson, in her official capacity as
a Member of the Clayton County Board of
Elections and Registration, Diane Givens,
in her official capacity as the Secretary of
the Clayton County Board of Elections and
Registration, John Mangano, in his official
capacity as Chairman of the Gwinnett
County Board of Registrations and Elec-
tions, Ben Satterfield, in his official capac-
ity as Vice Chairman of the Gwinnett
County Board of Registrations and Elec-
tions, Stephen W. Day, in his official ca-
pacity as a Member of the Gwinnett County
Board of Registrations and Elections,
Wandy Taylor, in her official capacity as a
Member of the Gwinnett County Board of
Registrations and Elections, Alice
O’Lenick, in her official capacity as a
Member of the Gwinnett County Board of
Registrations and Elections, Phil Daniell, in
his official capacity as Chairman of the
Cobb County Board of Elections and Regis-
trations, Fred Aiken, in his official capacity
as Vice Chairman of the Cobb County
Board of Elections and Registrations, Pat
Gartland, in his official capacity as a
Member of the Cobb County Board of Elec-


                                                 2
     Case 4:20-cv-00281-RSB-CLR Document 1 Filed 11/11/20 Page 3 of 30




tions and Registrations, Jessica M Brooks,
in her official capacity as Secretary of the
Cobb County Board of Elections and Regis-
trations, Darryl O. Wilson, in his official
capacity as Assistant Secretary of the Cobb
County Board of Elections and Registra-
tions, Tim McFalls, in his official capacity
as Chairperson of the Augusta/Richmond
County Board of Elections, Sherry T.
Barnes, in her official capacity as Vice
Chair of the Augusta/Richmond County
Board of Elections, Marcia Brown, in her
official capacity as Secretary of the
Augusta/Richmond County Board of Elec-
tions, Terence Dicks, in his official capac-
ity as a Board Member of the
Augusta/Richmond County Board of Elec-
tions, Bob Finnegan, in his official capac-
ity as a Board Member of the
Augusta/Richmond County Board of Elec-
tions, Donna Morris-McBride, in her offi-
cial capacity as Chair of the Henry County
Board of Elections and Registrations, Andy
Callaway, in his official capacity as Co-
Chair of the Henry County Board of Elec-
tions and Registrations, Arch Brown, in his
official capacity as a Board Member of the
Henry County Board of Elections and Reg-
istrations, Mildred Schmelz, in her official
capacity as a Board Member of the Henry
County Board of Elections and Registra-
tions, Brad Raffensperger, in his official
capacity as Secretary of State of the State of
Georgia, Brian Kemp, in his official capac-
ity as Governor of the State of Georgia.

                                  Defendants

           Verified Complaint for Declaratory and Injunctive Relief

   Plaintiffs Rebecca Brooks, Stuart Abel, III, James Martin, III, and Nicole Martin (collec-



                                                 3
       Case 4:20-cv-00281-RSB-CLR Document 1 Filed 11/11/20 Page 4 of 30



tively “Voters”) complain as follows:

                                            Introduction

    1. This is a civil action for declaratory and injunctive relief concerning violations of Voters’

voting and equal-protection rights by election officials’ inclusion of illegal Presidential Elector

results in certain counties, which inclusion unlawfully dilutes Voters’ lawful votes and requires

invalidation of those presidential-election results in counties with evidence that sufficient illegal

ballots were included in the results to change or place in doubt the results of the November 3,

2020 presidential election in this state.

    2. Voters seek a remedy excluding presidential-election results from such counties in the

certification activities for Presidential Electors described in 3 U.S.C. § 6:

    It shall be the duty of the executive of each State, as soon as practicable after the conclusion
    of the appointment of the electors in such State by the final ascertainment, under and in
    pursuance of the laws of such State providing for such ascertainment, to communicate by
    registered mail under the seal of the State to the Archivist of the United States a certificate
    of such ascertainment of the electors appointed, setting forth the names of such electors and
    the canvass or other ascertainment under the laws of such State of the number of votes
    given or cast for each person for whose appointment any and all votes have been given or
    cast; and it shall also thereupon be the duty of the executive of each State to deliver to the
    electors of such State, on or before the day on which they are required by section 7 of this
    title to meet, six duplicate-originals of the same certificate under the seal of the State; and
    if there shall have been any final determination in a State in the manner provided for by law
    of a controversy or contest concerning the appointment of all or any of the electors of such
    State, it shall be the duty of the executive of such State, as soon as practicable after such
    determination, to communicate under the seal of the State to the Archivist of the United
    States a certificate of such determination in form and manner as the same shall have been
    made; and the certificate or certificates so received by the Archivist of the United States
    shall be preserved by him for one year and shall be a part of the public records of his office
    and shall be open to public inspection; and the Archivist of the United States at the first
    meeting of Congress thereafter shall transmit to the two Houses of Congress copies in full
    of each and every such certificate so received at the National Archives and Records Admin-
    istration.




                                                   4
       Case 4:20-cv-00281-RSB-CLR Document 1 Filed 11/11/20 Page 5 of 30




                                   Jurisdiction and Venue

    3. This action arises under 42 U.S.C. § 1983 and the First and Fourteenth Amendments to

the U.S. Constitution.

    4. This Court has jurisdiction under 28 U.S.C. §§ 1331, 1343(a), 2201, and 2202.

    5. Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the events giving

rise to the claim occurred or will occur in this District. Alternatively, venue is proper under

28 U.S.C. § 1391(b) because at least one of the Defendants to this action resides in this District

and all Defendants reside in this State.

                                              Parties

    6. All Plaintiffs are eligible registered voters in this State and were qualified to, and did, vote

for a presidential candidate in the November 3, 2020 presidential election in this State.

    7. Plaintiff Rebecca Brooks is a stay-at-home mother and a certified health coach who re-

sides in Effingham County, Georgia.

    8. Stuart Abel, III is a builder and developer who resides in Bryan County, Georgia.

    9. James Martin, III is a stay-at-home father who resides in Liberty County, Georgia.

    10. Nicole Martin works is employed at the licensing department and resides in Liberty

County, Georgia.

    11. All Defendants are persons authorized by federal and state law to be involved in the pro-

cess of certifying Presidential Electors as described in 3 U.S.C. § 6.

    12. Defendants Thomas Mahoney III, Marianne Heimes, Malinda Hodge, Antwan Lang, and

Debbie Rauers (collectively, “Chatham Board”) are sued in their official capacity as Members



                                                  5
        Case 4:20-cv-00281-RSB-CLR Document 1 Filed 11/11/20 Page 6 of 30



of the Chatham County Board of Elections, which has the statutory authority to certify the elec-

tion returns for Chatham County “no later than 5:00 p.m. on the second Friday following the date

on which such was held and such returns shall be immediately transmitted to the Secretary of

State.” Ga. Code Ann. § 21-2-493(k) (West 2019). For the 2020 general election, the Chatham

Board’s deadline to certify Chatham County’s election returns to the Georgia Secretary of State is

5:00 P.M. on November 13, 2020.

    13. Defendants Anthony Lewis, Susan Motter, Dele Lowman Smith, Becky Vu, and Samuel

E. Tillman (collectively, “DeKalb Board”) are sued in their official capacity as Members of the

DeKalb County Board of Registrations and Elections, which has the statutory authority to certify

the election returns for DeKalb County “no later than 5:00 p.m. on the second Friday following

the date on which such was held and such returns shall be immediately transmitted to the Secre-

tary of State.” Ga. Code Ann. § 21-2-493(k) (West 2019).1 For the 2020 general election, the

DeKalb Board’s deadline to certify DeKalb County’s election returns to the Georgia Secretary of

State is 5:00 P.M. on November 13, 2020.

    14. Defendants Mary Carole Cooney, Vernetta Keith Nuriddin, Kathleen Ruth, Aaron John-

son, and Mark Wingate (collectively, “Fulton Board”) are sued in their official capacity as

Members of the Fulton County Registration and Elections Board, which has the statutory author-

ity to certify the election returns for Fulton County “no later than 5:00 p.m. on the second Friday

following the date on which such was held and such returns shall be immediately transmitted to

    1
      Under Georgia law, “[t]he General Assembly may by local Act create a board of elections
in any county of this state and empower the board with the powers and duties of the election su-
perintendent relating to the conduct of primaries and elections.” Ga. Code Ann. § 21-2-40 (West
2019). All Defendant County Boards have been authorized, via local act, to act as their counties’
election superintendent.

                                                 6
      Case 4:20-cv-00281-RSB-CLR Document 1 Filed 11/11/20 Page 7 of 30



the Secretary of State.” Ga. Code Ann. § 21-2-493(k) (West 2019). For the 2020 general elec-

tion, the Fulton Board’s deadline to certify Fulton County’s election returns to the Georgia Secre-

tary of State is 5:00 P.M. on November 13, 2020.

    15. Defendants Carol Wesley, Dorothy Foster Hall, Patricia Pullar, Darlene Johnson, and

Diane Givens (collectively, “Clayton Board”) are sued in their official capacity as Members of

the Clayton County Board of Elections and Registration, which has the statutory authority to cer-

tify the election returns for Clayton County “no later than 5:00 p.m. on the second Friday follow-

ing the date on which such was held and such returns shall be immediately transmitted to the

Secretary of State.” Ga. Code Ann. § 21-2-493(k) (West 2019). For the 2020 general election,

the Clayton Board’s deadline to certify Clayton County’s election returns to the Georgia Secre-

tary of State is 5:00 P.M. on November 13, 2020.

    16. Defendants John Mangano, Ben Satterfield, Stephen W. Day, Wandy Taylor, and Alice

O’Lenick, (collectively, “Gwinnett Board”) are sued in their official capacity as Members of the

Gwinnett County Board of Registrations and Elections, which has the statutory authority to cer-

tify the election returns for Gwinnett County “no later than 5:00 p.m. on the second Friday fol-

lowing the date on which such was held and such returns shall be immediately transmitted to the

Secretary of State.” Ga. Code Ann. § 21-2-493(k) (West 2019). For the 2020 general election,

the Gwinnett Board’s deadline to certify Gwinnett County’s election returns to the Georgia Sec-

retary of State is 5:00 P.M. on November 13, 2020.

    17. Defendants Phil Daniell, Fred Aiken, Pat Gartland, Jessica M Brooks, and Darryl O.

Wilson (collectively, “Cobb Board”) are sued in their official capacity as Members of the Cobb

County Board of Elections and Registration, which has the statutory authority to certify the elec-

                                                7
        Case 4:20-cv-00281-RSB-CLR Document 1 Filed 11/11/20 Page 8 of 30



tion returns for Cobb County “no later than 5:00 p.m. on the second Friday following the date on

which such was held and such returns shall be immediately transmitted to the Secretary of State.”

Ga. Code Ann. § 21-2-493(k) (West 2019). For the 2020 general election, the Cobb Board’s

deadline to certify Cobb County’s election returns to the Georgia Secretary of State is 5:00 P.M.

on November 13, 2020.

    18. Defendants Tim McFalls, Sherry T. Barnes, Marcia Brown, Terence Dicks, and Bob

Finnegan, (collectively, “Augusta/Richmond Board”)2 are sued in their official capacity as

Members of the Augusta/Richmond County Board of Elections, which has the statutory authority

to certify the election returns for Richmond County “no later than 5:00 p.m. on the second Friday

following the date on which such was held and such returns shall be immediately transmitted to

the Secretary of State.” Ga. Code Ann. § 21-2-493(k) (West 2019). For the 2020 general elec-

tion, the Augusta/Richmond Board’s deadline to certify Richmond County’s election returns to

the Georgia Secretary of State is 5:00 P.M. on November 13, 2020.

    19. Defendants Donna Morris-McBride, Andy Callaway, Arch Brown, and Mildred

Schmelz, (collectively, “Henry Board”) are sued in their official capacity as Members of the

Henry County Board of Elections and Registration, which has the statutory authority to certify

the election returns for Henry County “no later than 5:00 p.m. on the second Friday following the

date on which such was held and such returns shall be immediately transmitted to the Secretary

of State.” Ga. Code Ann. § 21-2-493(k) (West 2019). For the 2020 general election, the Henry

Board’s deadline to certify Henry County’s election returns to the Georgia Secretary of State is


    2
      The City of August, Georgia and Richmond County, Georgia have a combined government
for the purposes of the Board of Elections.

                                                8
       Case 4:20-cv-00281-RSB-CLR Document 1 Filed 11/11/20 Page 9 of 30



5:00 P.M. on November 13, 2020.

    20. Defendant Brad Raffensperger, sued in his official capacity, is the Secretary of State of

the State of Georgia. Under Ga. Code Ann. § 21-2-499(b) (West 2019), the Secretary of State

shall, “upon receiving [from the various county superintendents] the certified returns for presi-

dential electors, proceed to tabulate, compute, and canvass the votes cast for each slate of presi-

dential electors and shall immediately lay them before the Governor.” The Secretary of State

must certify and lay the returns for presidential electors before the Governor no later than 5:00

p.m. on the seventeenth day following the date on which the election was conducted. Id. For the

2020 general election, Defendant Brad Raffensperger’s deadline to lay the returns for presidential

electors before the Governor is 5:00 P.M. on November 20, 2020.

    21. Defendant Governor Kemp, sued in his official capacity, is required as the state “execu-

tive” to finalize, execute, and send required certificates for Presidential Electors under 3 U.S.C.

§ 6. Under Ga. Code Ann. § 21-2-499(b) (West 2019), the Governor “shall certify the slates of

presidential electors no later than 5:00 P.M. on the eighteenth day following the date on which

such election was conducted.” For the 2020 general election, Defendant Brian Kemp’s deadline

to certify the slates of presidential electors is 5:00 P.M. on November 21, 2020.

                                               Facts

    22. The state certification of Presidential Electors prescribed in 3 U.S.C. § 6, will occur this

year by December 8, and the Electoral College votes on December 14. Voters seek a decision

from this Court well before then to allow for possible appeal as necessary, as set out in a separate

motion for expedited consideration.

    23. Under Georgia law, the elections supervisor in each county will certify its elections re-

                                                 9
      Case 4:20-cv-00281-RSB-CLR Document 1 Filed 11/11/20 Page 10 of 30



sults to the Georgia Secretary of State by 5:00 P.M. on November 13, 2020. See supra, ¶¶ 12-19.

The Georgia Secretary of State will certify and lay the returns for presidential electors before the

Governor by 5:00 P.M. on November 20, 2020. See supra, ¶ 20. The Governor of the State of

Georgia will certify the certify the slates of presidential electors by 5:00 P.M. on November 21,

2020. See supra, ¶ 21. Accordingly, Defendant Brian Kemp must certify the results of the elec-

tion of Presidential Electors by December 8, 2020.

Presidential-Election Results in Key Counties

    24. The current presidential election results for Chatham County count 78,369 ballots cast

for Joe Biden and 53,288 ballots cast for Donald Trump, a difference of 25,081 ballots. 2020

Presidential Election, Georgia Secretary of State, Chatham County,

https://results.enr.clarityelections.com/GA/Chatham/105395/web.264614/#/summary?v=270684

%2F (last visited on Nov. 10, 2020).

    25. The current presidential election results for DeKalb County count 308,102 ballots cast

for Joe Biden and 58,361 ballots cast for Donald Trump, a difference of 249,741 ballots. 2020

Presidential Election, Georgia Secretary of State, DeKalb County,

https://results.enr.clarityelections.com/GA/DeKalb/105414/web.264614/#/summary?v=270672%

2F (last visited on Nov. 10, 2020).

    26. The current presidential election results for Fulton County count 379,095 ballots cast for

Joe Biden and 136,716 ballots cast for Donald Trump, a difference of 242,379 ballots. 2020

Presidential Election, Georgia Secretary of State, Fulton County,

https://results.enr.clarityelections.com/GA/Fulton/105430/web.264614/#/summary?v=270189%2

F (last visited on Nov. 10, 2020).


                                                 10
      Case 4:20-cv-00281-RSB-CLR Document 1 Filed 11/11/20 Page 11 of 30



    27. The current presidential election results for Clayton County count 95,476 ballots cast for

Joe Biden and 15,813 ballots cast for Donald Trump, a difference of 79,663 ballots. 2020 Presi-

dential Election, Georgia Secretary of State, Clayton County,

https://results.enr.clarityelections.com/GA/Clayton/105401/web.264614/#/summary?v=270528%

2F (last visited on Nov. 10, 2020).

    28. The current presidential election results for Gwinnett County count 241,827 ballots cast

for Joe Biden and 166,413 ballots cast for Donald Trump, a difference of 75,414 ballots. 2020

Presidential Election, Georgia Secretary of State, Gwinnett County,

https://results.enr.clarityelections.com/GA/Gwinnett/105437/web.264614/#/summary?v=270282

%2F (last visited on Nov. 10, 2020).

    29. The current presidential election results for Cobb County count 221,844 ballots cast for

Joe Biden and 165,459 ballots cast for Donald Trump, a difference of 56,385 ballots. 2020 Presi-

dential Election, Georgia Secretary of State, Cobb County,

https://results.enr.clarityelections.com/GA/Cobb/105403/web.264614/#/summary?v=270728%2F

 (last visited on Nov. 10, 2020).

    30. The current presidential election results for Richmond County count 59,124 ballots cast

for Joe Biden and 26,781 ballots cast for Donald Trump, a difference of 32,343 ballots. 2020

Presidential Election, Georgia Secretary of State, Richmond County,

https://results.enr.clarityelections.com/GA/Richmond/105491/web.264614/#/summary?v=27078

5%2F (last visited on Nov. 10, 2020).

    31. The current presidential election results for Henry County count 73,276 ballots cast for

Joe Biden and 48,187 ballots cast for Donald Trump, a difference of 25,089 ballots. 2020 Presi-


                                               11
      Case 4:20-cv-00281-RSB-CLR Document 1 Filed 11/11/20 Page 12 of 30



dential Election, Georgia Secretary of State, Henry County,

https://results.enr.clarityelections.com/GA/Henry/105445/web.264614/#/summary?v=270727%2

F (last visited on Nov. 10, 2020).

    32. The current presidential election results for the State of Georgia count 2,469,707 ballots

cast for Joe Biden and 2,457,141 ballots cast for Donald Trump, a difference of 12,566 ballots.

2020 Presidential Election, Georgia Secretary of State,

https://results.enr.clarityelections.com/GA/105369/web.264614/#/summary (last visited on Nov.

10, 2020).

Sufficient Evidence Exists to Place in Doubt Presidential-Election Results in Key Counties

    33. There exists sufficient evidence to place in doubt the November 3 presidential-election

results in identified key counties. Some of that evidence follows.

    34. Voting machines crashed in Georgia’s Spalding and Morgan Counties on the morning of

the election, due to the same software “glitch” that caused Michigan votes to be miscalculated.

Law Officer Article, attached to the Declaration of James Bopp, Jr., as Exhibit 1,

https://www.lawofficer.com/two-georgia-counties-using-same-software-of-michigan-counties-en

counter-software-glitches/

    35. Vincent Chavis, a voter from Deluth, Georgia reported to the True the Vote Validate the

Vote Project Hotline (“Hotline”), that an absentee ballot was requested and submitted in his

name although he voted in person and did not use an absentee ballot.

    36. Shirley Bailey, a voter from Armuchee, Georgia reported to the Hotline that when she

went to her local precinct to vote on November 3, she was told she had early voted when she had

not done so. She was then given an absentee ballot to fill out and put in a bag, but never received


                                                12
      Case 4:20-cv-00281-RSB-CLR Document 1 Filed 11/11/20 Page 13 of 30



confirmation this issue was resolved.

    37. Wilbert Johnson, a voter in the military reported to the Hotline that he never received

his requested ballot.

    38. Lynn Miller, a voter from Conyers, Georgia reported to the Hotline that her mother re-

ceived a ballot in the mail addressed to someone she knew to be deceased and who lived in

Florida prior to her death.

    39. David Shafer, the chairman of the Georgia Republican Party, reported that “Fulton

County election officials told the media and the GOP observers that they were shutting down the

tabulation center at State Farm Arena at 10:30p.m. on election night only to continue counting

ballots in secret until 1:00a.m.”

    40. Judicial Watch conducted a study in September 2020, using the most recent registration

data posted by Georgia. Judicial Watch compared this data to the Census Bureau’s most recent

five-year population estimates, gathered by the American Community Survey (ACS). According

to this study, several counties in Georgia have voter registration lists that exceed 100% of the

eligible voters in that county. These counties and their respective percentage of eligible voters

according to this study include: Bryan (118%), Forsyth (114%), Dawson (113%), Oconee

(111%), Fayette (111%), Fulton (109%), Cherokee (109%), Jackson (107%), Henry (106%), Lee

(106%), Morgan (105%), Clayton (105%), DeKalb (105%), Gwinnett (104%), Greene (104%),

Cobb (104%), Effingham (103%), Walton (102%), Rockdale (102%), Barrow (101%), and

Douglas (101%). Judicial Watch Study, attached to the Declaration of James Bopp, Jr., attached

as Exhibit 2, https://www.judicialwatch.org/press-releases/new-jw-study-voter-registration/




                                                13
      Case 4:20-cv-00281-RSB-CLR Document 1 Filed 11/11/20 Page 14 of 30



    41. Just Facts conducted a study, using data from the Census Bureau, past surveys in which

non-citizens admitted they were registered to vote and did in fact vote, and other data-driven

analysis to arrive at an estimate that as many as 73,975 votes were cast for Joe Biden in Georgia

by non-citizens. Just Facts Article, attached to the Declaration of James Bopp, Jr., attached as

Exhibit 3,

https://www.justfactsdaily.com/quantifying-illegal-votes-cast-by-non-citizens-in-the-battlegroun

d-states-of-the-2020-presidential-election . While Geogia requires people attest he/she is a U.S.

Citizen before registering to vote in federal elections, it does not require any documentary evi-

dence of such to be provided. Id. Non-citizens frequently obtain fraudulent documents, such as

Social Security cards, and those fraudulent numbers could be used on a voter registration form,

and a significant number of non-citizens have admitted to registering to vote and casting ballots

in elections in states throughout the country, including Georgia. Id.

    42. Defendant Brad Raffensperger has ordered all of Georgia’s 159 counties to conduct a

hand recount and audit of all votes cast in the presidential race, which is viewed as an “extraordi-

nary step.” See Wall Street Journal Article, attached to the Declaration of James Bopp, Jr., at-

tached as Exhibit 4,

https://www.wsj.com/articles/georgia-orders-hand-recount-in-presidential-race-11605111529.

    43. In Georgia, among ballots that only voted for President and no other races, Joe Biden

won more than 99% of those ballots (Biden: 95,801 to Trump: 818). The statistical probability

against that type of imbalance happening with only ballots which were legitimately cast is astro-

nomical. See National Pulse Article, attached to the Declaration of James Bopp, Jr., attached as

Exhibit 5, https://thenationalpulse.com/news/case-against-biden-win/.


                                                14
        Case 4:20-cv-00281-RSB-CLR Document 1 Filed 11/11/20 Page 15 of 30



    44. This evidence suffices to place in doubt the November 3 presidential-election results in

identified counties and/or the state as a whole.

Further Evidence To Be Provided From Relevant Records

    45. In addition to the foregoing evidence, Voters will provide evidence, upon information

and belief, that sufficient illegal ballots were included in the results to change or place in doubt

the November 3 presidential-election results. This will be in the form of expert reports based on

data analysis comparing state mail-in/absentee, provisional, and poll-book records with state

voter-registration databases,3 United States Postal Service (“USPS”) records, Social Security re-

cords, criminal-justice records, Georgia Department of Driver Services records, and other gov-

ernmental and commercial sources by using sophisticated and groundbreaking programs to deter-

mine the extent of illegal voters and illegal votes, including double votes, votes by ineligible vot-

ers, votes by phantom (fictitious) voters, felon votes (where illegal), non-citizen votes, illegal

ballot harvesting, and pattern recognition to identify broader underlying subversion of the elec-

tion results. Plaintiffs have persons with such expertise and data-analysis software already in

place who have begun preliminary analysis of available data to which final data, such as the offi-

cial poll list, will be added and reports generated.

    46. Upon information and belief, the expert report will identify persons who cast votes ille-

gally by casting multiple ballots, were deceased, had moved, or were otherwise not qualified to

vote in the November 3 presidential election, along with evidence of illegal ballot stuffing, ballot

    3
       “Poll-book records” and “Poll lists” are not statutorily defined terms under Georgia law.
Voters use these terms to refer to the official record of people who cast ballots in the 2020 gen-
eral election, either in paper or electronic form. Voter-registration databases includes lists of vot-
ers using a Federal Postcard Application to register and vote, and any reports documenting voters
contacted to cure rejected ballots.

                                                   15
      Case 4:20-cv-00281-RSB-CLR Document 1 Filed 11/11/20 Page 16 of 30



harvesting, and other illegal voting. This evidence will be shortly forthcoming when the relevant

official documents are final and available, for which discovery may be required, and the result of

the analysis and expert reports based thereon will show that sufficient illegal ballots were in-

cluded in the results to change or place in doubt the November 3 presidential-election results.

    47. Plaintiffs have no adequate remedy at law and will suffer serious and irreparable harm

unless the injunctive relief requested herein is granted.

                                               Claims

                                          Count I
    Certifying Presidential Electors Without Excluding Certain Counties Would Violate
         Voters’ Fundamental Right to Vote by Vote-Dilution Disenfranchisement.
                      (42 U.S.C. § 1983; U.S. Const. amends. 1 and 14)

    48. Plaintiffs re-allege and incorporate by reference all of the allegations contained in all of

the preceding paragraphs.

    49. Certifying Presidential Electors without excluding certain counties would violate voters’

fundamental right to vote by vote-dilution disenfranchisement.

    50. The counties at issue are those identified in the Facts where sufficient illegal ballots were

included in the results to change or place in doubt the November 3 presidential-election results.

    51. The right to vote, with the included right to have one’s vote counted, is protected by the

First and Fourteenth Amendments and is fundamental, Harper v. Va. State Bd. of Elections, 383

U.S. 663, 667 (1966), and well-established: “Undeniably the Constitution of the United States

protects the right of all qualified citizens to vote, in state as well as in federal elections” and to

have that vote counted, Reynolds v. Sims, 377 U.S. 533, 554 (1964).

    52. “The right to vote can neither be denied outright, nor destroyed by alteration of ballots,


                                                   16
      Case 4:20-cv-00281-RSB-CLR Document 1 Filed 11/11/20 Page 17 of 30



nor diluted by ballot-box stuffing.” Id. at 555 (internal citations omitted). “And the right of suf-

frage can be denied by a debasement or dilution of the weight of a citizen’s vote just as effec-

tively as by wholly prohibiting the free exercise of the franchise.” Id.

    53. If Defendants certify presidential-election results from counties where sufficient illegal

ballots were included in the results to change or place in doubt the November 3 presidential-elec-

tion result, Voters valid, legal votes will be unconstitutionally diluted by illegal votes.

    54. As recognized in Donald J. Trump for President v. Bullock, 2020 WL 5810556 (D.

Mont. Sept. 30, 20200, individual voters have standing to bring a vote-dilution disenfranchise-

ment claim, id. at *7 & n.4. “[T]he Supreme Court has repeatedly enumerated the principle that

claims alleging a violation of the right to vote can constitute an injury in fact despite the wide-

spread reach of the conduct at issue.” Id. at 7. See also Gill v. Whitford, 138 S. Ct. 1916, 1929

(2018) (“[A] person’s right to vote is ‘individual and personal in nature,’” so “‘voters who allege

facts showing disadvantage to themselves as individuals have standing to sue’ to remedy that dis-

advantage” (citations omitted)). Under the generalized-grievance formulations in Lujan v. De-

fenders of Wildlife, 504 U.S. 555 (1992), this claim is not a generalized grievance. Lujan said it

turns on whether a plaintiff (i) is merely asserting “citizen” standing, i.e., the same claim that

could be asserted by “every citizen,” and (ii) just trying to make the government do its job. Id. at

560-61. Voters don’t bring their claims under mere “citizen” standing but rather assert personal

harms from the violation of their own fundamental right to vote. Their claim is particularized,

challenging only what violates their rights. Their harm is not the same as for every “citizen.”

“[D]enying standing to persons who are in fact injured simply because many others are also in-

jured, would mean that the most injurious and widespread Government actions could be ques-


                                                  17
      Case 4:20-cv-00281-RSB-CLR Document 1 Filed 11/11/20 Page 18 of 30



tioned by nobody.” United States v. SCRAP, 412 U.S. 660, 686-68 (1973); see also, FEC v.

Akins, 524 U.S. 11, 24 (1998). Voters’ harm is four levels more specific than “every citizen[’s]”

for their claim: (1) within “citizens” are those eligible to register as voters—only they have the

potential to become registered voters; (2), within eligible voters are registered voters—only they

have a right to vote; (3) within eligible, registered voters are those who actually voted—only they

have a vote subject to vote-dilution disenfranchisement; and (4) within these eligible, registered,

voters who actually voted are those in a jurisdiction where there are counties with evidence that

sufficient illegal ballots were included in the results to change or place in doubt the results of the

November 3 presidential election. Those very specific voters with a very specific claim don’t as-

sert a generalized grievance, and they include Voters. Thus, Voters have standing.

    55. As established in the Facts discussion, existing and forthcoming evidence establish that

in identified counties illegal voting has occurred in connection with the presidential-election re-

sults, which establishes that Voters’ votes have been unconstitutionally diluted. So the

presidential-election elections in those counties should be invalidated and not included in the

certification of votes for selecting Presidential Electors.

    56. The relevant standard for invalidating election results from a particular jurisdiction gen-

erally is that “‘the party contesting the election demonstrates an irregularity or illegality sufficient

to change or place in doubt the result.’” 26 Am. Jur. 2d Elections § 389 (quoting Gore v. Harris,

772 So.2d 1234 (Fla. 2000), rev’d on other grounds, Bush v. Gore, 531 U.S. 98 (2000)). “Ordi-

narily, an election may be contested only for matters that would impeach the fairness of the re-

sult.” Id. (citing Duncan v. McMurray, 249 S.W.2d 156 (Ky. 1952); Appeal of Soucy, 649 A.2d

60 (N.H. 1994); Fielding v. South Carolina Election Com’n, 408 S.E.2d 232 (S.C. 1991). “An


                                                  18
      Case 4:20-cv-00281-RSB-CLR Document 1 Filed 11/11/20 Page 19 of 30



election will not be invalidated unless the party contesting the election demonstrates an irregular-

ity or illegality sufficient to change or place in doubt the result.” Id. (citing Middleton v. Smith,

539 S.E.2d 163 (Ga. 2000)).

    57. In Harris, the Florida statute included as grounds for contesting an election “‘Receipt of

a number of illegal votes or rejection of a number of legal votes sufficient to change or place in

doubt the result of the election.’” 772 So.2d at 1250 (citation and emphasis omitted). Harris

summarized the standard thus: “It is not enough to show a reasonable possibility that election

results could have been altered by such irregularities, or inaccuracies, rather, a reasonable proba-

bility that the results of the election would have been changed must be shown.” Id. at 1255.

    58. This generally recognized standard is reflected in this State’s laws. Ga. Code Ann.

§ 21-2-522 (West 2019) (a result of an election may be contested on the grounds that “illegal

votes have been received or legal votes rejected at the polls sufficient to change or place in doubt

the result”). See generally, Democratic Party of Georgia, Inc. v. Crittenden, 347 F. Supp. 3d

1324 (N.D. Ga. 2018); Parham v. Stewart, 308 Ga. 170 (2020).

    59. Regarding evidence for invalidating election results in a jurisdiction, Harris established

that the required showing could be made (inter alia) by “credible statistical evidence” establish-

ing a changed election outcome “by a preponderance of a reasonable probability,” id.:

    In this case, there is no credible statistical evidence, and no other competent substantial
    evidence to establish by a preponderance of a reasonable probability that the results of the
    statewide election in the State of Florida would be different from the result which has been
    certified by the State Elections Canvassing Commission.

    60. In addition to states routinely providing for invalidating election results, including in the

Presidential Electors context, the U.S. Supreme Court itself in Bush, 531 U.S. 98, required that



                                                  19
      Case 4:20-cv-00281-RSB-CLR Document 1 Filed 11/11/20 Page 20 of 30



partial recounts in some counties (that unconstitutionally employed different and unclear stan-

dards for determining voter intent) be excluded from the final count in the Florida 2000 presiden-

tial election because of the constitutional flaws identified, id. at 107-12.

    61. The foregoing articulations of the standard for invalidating election results in a particular

jurisdiction—including proof of reasonable probability by credible statistical evidence—should

be applied here to determine whether the election results in certain counties should be excluded

for purposes of certifying Presidential Electors. In some situations where election results are in-

validated, a new election is ordered. See, e.g., Pabey v. Pastrick, 816 N.E.2d 1138 (Ind. 2004).

But with the Electoral College scheduled to be certified by December 8 and to meet and vote on

December 14, 2020, there is insufficient time for a new election in the counties involved. More-

over, the Electoral College is unique and statutory provisions provide special procedures for

moving the Electoral College vote along expeditiously since the presidency is at issue. So the

proper remedy here is to exclude the results from jurisdictions meeting the standard for disquali-

fying elections from the final results that are certified and reported for Presidential Electors.

    62. Because illegal votes dilute legal votes, the evidence establishes, and will establish, that

the rights of Voters have been violated by vote-dilution disenfranchisement. Consequently, the

presidential-election results from the counties identified should not be included in certified and

reported totals for Presidential Electors from this state.

                                        Prayer for Relief

    63. Declare that the inclusion of illegal votes in identified counties violates Voters’ right to

vote under the First and Fourteenth Amendment by vote-dilution disenfranchisement.

    64. Declare that the proper remedy for this constitutional violation as applied to presidential-

                                                  20
      Case 4:20-cv-00281-RSB-CLR Document 1 Filed 11/11/20 Page 21 of 30



election results is to exclude presidential-election results from those counties for the Presidential

Elector certification under 3 U.S.C. § 6 for this state.

    65. Under that remedy, declare that there is sufficient evidence that illegal votes were

counted in the identified county or counties to change or place in doubt the results of the Novem-

ber 3, 2020, presidential election results in contested counties, or in the state overall, so that the

county’s presidential-election results must be invalidated.

    66. Enjoin Defendants from preparing and conducting the certification activities for Presi-

dential Electors described in 3 U.S.C. § 6 (and applicable state law implementing the federal pro-

vision) without excluding the presidential-election results from the identified counties.

    67. Award Voters their costs and attorneys fees under 42 U.S.C. § 1988 and any other appli-

cable authority; and

    68. Grant any and all other such relief as this Court deems just and equitable.




                                                  21
     Case 4:20-cv-00281-RSB-CLR Document 1 Filed 11/11/20 Page 22 of 30



Date: November 11, 2020            Respectfully Submitted,

                                   /s/ Ray Smith, III
                                   Attorney Bar Number, GA 662555
                                   SMITH & LISS, LLC
                                   Five Concourse Parkway
                                   Suite 2600
                                   Atlanta, Georgia 30328
                                   Telephone: 404-760-6000
                                   E-Mail: rsmith@smithliss.com

                                   Local Counsel for Plaintiffs

                                   James Bopp, Jr.
                                   Attorney Bar Number, IN 2838-84*
                                   Lead Counsel for Plaintiffs
                                   Melena S. Siebert
                                   Attorney Bar Number, IN 35061-15*
                                   True the Vote, Inc.
                                   Validate the Vote Project
                                   THE BOPP LAW FIRM, PC
                                   1 South Sixth St.
                                   Terre Haute, IN 47807-3510
                                   Telephone: 812/232-2434
                                   E-Mail: jboppjr@aol.com

                                   * Pro Hac Vice forthcoming




                                    22
Case 4:20-cv-00281-RSB-CLR Document 1 Filed 11/11/20 Page 23 of 30
Case 4:20-cv-00281-RSB-CLR Document 1 Filed 11/11/20 Page 24 of 30
Case 4:20-cv-00281-RSB-CLR Document 1 Filed 11/11/20 Page 25 of 30
Case 4:20-cv-00281-RSB-CLR Document 1 Filed 11/11/20 Page 26 of 30
      Case 4:20-cv-00281-RSB-CLR Document 1 Filed 11/11/20 Page 27 of 30




                                    Certificate of Service

    I hereby certify that on November 11, 2020, I caused the foregoing and all exhibits and at-

tachments thereto in the above-captioned matter to be filed with the United States District Court

for the Southern District of Georgia, Savannah Division, via the Court’s CM/ECF system. I also

hereby certify that I caused the foregoing and all exhibits and attachments thereto in the above-

captioned matter to be served, via FedEx and email, with the appropriate Waiver of the Service

of Summons forms, upon:


Chatham County, GA Board of Elections

Chatham County Board of Elections
1117 Eisenhower Dr., Ste. F
Savannah, GA 31406

Thomas Mahoney III, Chairman, tmahoney@tmahoneylaw.com;
Marianne Heimes, Board Member, mjheimes@aol.com;
Malinda Hodge, Board Member, hodgemelinda@aol.com;
Debbie Rauers, Board Member, drauers@aol.com;
Antwan Lang, Board Member
County Attorney: R. Jonathan Hart, Rjhart@chathamcounty.org
(Board of Elections did not have Mr. Antwan Lang’s email on file; County Attorney R. Jonathan
Hart was served via email)


DeKalb County Board of Registrations and Elections

DeKalb County Government Offices
1300 Commerce Dr.
Decatur, GA 30030

Anthony Lewis, Board Member, antlewis@dekalbcountyga.gov;
Susan Motter, Board Member, smotter@dekalbcountyga.gov;
Dele Lowman Smith, Board Member, dlsmith@dekalbcountyga.gov;
Samuel E. Tillman, Board Chair, setillman@dekalbcountyga.gov;
Becky Vu, Board Member, baokyvu@dekalbcountyga.gov;
County Attorney: Viviane H. Ernstes, vernstes@dekalbcountyga.gov


                                                23
     Case 4:20-cv-00281-RSB-CLR Document 1 Filed 11/11/20 Page 28 of 30




                            Certificate of Service (cont’d)
Fulton County Registration and Elections Board

Fulton County Government Address:
141 Pryor St. SW
Atlanta, GA 30303

Mary Carole Cooney, Chairperson, mccooney@mindspring.com;
Vernetta Keith Nuriddin, Vice Chair, vernettanuriddin@live.com
Kathleen Ruth, Member, drkayruth@icloud.com;
Aaron Johnson, Member, aaronvjohnson@yahoo.com;
Mark Wingate, Member wingate01md@gmail.com;
County Attorney: Patrise M. Perkins-Hooker patrise.perkins-hooker@fultoncountyga.gov


Clayton County, GA Board of Elections and Registration

Elections and Registration
Jonesboro Historical Courthouse - Main Floor
121 S. McDonough St.
Jonesboro, GA 30236


Carol Wesley, Chair ccwesley7@gmail.com;
Dorothy Foster Hall, Vice Chair, hallfosterd@hotmail.com;
Patricia Pullar, Member, pat.pullar@gmail.com;
Darlene Johnson, Member, ddgirl533@gmail.com;
Diane Givens, Secretary, dianegivens3@gmail.com;
County Attorney: Charles Reed, charles.reed@claytoncountyga.gov




                                               24
     Case 4:20-cv-00281-RSB-CLR Document 1 Filed 11/11/20 Page 29 of 30




                             Certificate of Service (cont’d)

Gwinnett County, GA Board of Registrations and Elections
Gwinnett Justice & Administration Center
75 Langley Dr.
Lawrenceville, GA 30046

John Mangano, Chairman, john.mangano@gwinnettcounty.com;
Ben Satterfield, Vice Chairman, ben.satterfield@gwinnettcounty.com;
Wandy Taylor, Member, wandy.taylor@gwinnettcounty.com;
Stephen W. Day, Member, stephen.day@gwinnettcounty.com;
Alice O’Lenick, Member, alice.olenick@gwinnettcounty.com;
County Attorney: Mike Ludwiczak, mike.ludwiczak@gwinnettcounty.com

Cobb County, GA Board of Elections and Registration
736 Whitlock Ave. NW, Ste. 400
Marietta, GA 30064

Phil Daniell, Chairman, Phil.Daniell@cobbcounty.org;
Fred Aiken, Vice Chairman, Fred.Aiken@cobbcounty.org;
Pat Gartland, Member, Pat.gartland@cobbcounty.org;
Jessica M Brooks, Secretary, Jessica.Brooks@cobbcounty.org;
Darryl O. Wilson, Assistant Secretary, Darryl.WilsonJR@cobbcounty.org;
County Attorney: H. William Rowling, Jr., H.William.Rowling@cobbcounty.org

Richmond County, GA Board of Elections

Richmond County Board of Elections
535 Telfair St., Ste. 500
Augusta, GA 30901

Tim McFalls, Chairperson
Sherry T. Barnes, Vice Chair
Marcia Brown, Secretary
Terence Dicks, Board Member
Bob Finnegan, Board Member

Individual Board Member email addresses not published; all filings sent to the Richmond County
Attorney, Wayne Brown at: wbrown@augustaga.gov




                                             25
      Case 4:20-cv-00281-RSB-CLR Document 1 Filed 11/11/20 Page 30 of 30




                              Certificate of Service (cont’d)

Henry County, GA Board of Elections and Registration
Henry County Administration Building
140 Henry Pkwy.
McDonough, GA 30253

Donna Morris-McBride, Chair, dmcbride@co.henry.ga.us;
Andy Callaway, Co-Chair, ccallaway@co.henry.ga.us;
Arch Brown, Board Member, archbrown@co.henry.ga.us;
Mildred Schmelz, Board Member, mschmelz@co.henry.ga.us;
County Attorney: Patrick Jaugstetter (Jarrard & Davis, L.L.P.), patrickj@jarrard-davis.com


Secretary of State Brad Raffensperger – brad@sos.ga.gov and soscontact@sos.ga.gov
214 State Capitol
Atlanta, Georgia 30334
Governor Brian Kemp – brian.kemp@georgia.gov
206 Washington St., Ste. 203
State Capitol
Atlanta, GA 30334


Attorney General Chris Carr – ccarr@georgia.org and ccarr@law.ga.gov
40 Capitol Square, SW
Atlanta, GA 30334




                                                  /s/ Ray Smith, III
                                                  Ray Smith, III
                                                  Local Counsel for Plaintiffs




                                                26
